DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 25 is objected to because of the following informalities:  there is a typographical error in the limitation "...in an axial direction starting form an end...".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kerwin (US 2,411,734 A) in view of Hamstra et al. (US 6,442,988 B1) hereinafter Hamstra.
Regarding claim 16, Kerwin teaches a method for producing a valve body of a hollow valve with optimized interior stem geometry (Title), comprising the steps of:
providing a preform (10) with a valve head (10a) and a tubular wall (10b) surrounding a cylindrical cavity (Fig 1-3; Col 2, Ln 52-55; Col 3, Ln 22-23);
flow forming the tubular wall (10b) over a mandrel (20), which is inserted into the cavity, to shape the tubular wall (10b) (Fig 2-3; Col 3, Ln 35-48),
wherein multiple forming dies (13, 14) are used in the flow forming process (Fig 2-3; Col 3, Ln 35-42);
wherein the mandrel (20) is provided with a non-cylindrical outer surface structure (Fig 2; Col 3, Ln 22-28).
While Kerwin teaches a set of dies shape the tubular wall in a flow forming process (Col 3, Ln 35-42), Kerwin does not explicitly disclose flow forming the tubular wall enlarges a length of the tubular wall, there are multiple forming rollers used in the flow forming process, nor that the multiple forming rollers are offset radially and axially to each other during the flow forming process.
Hamstra teaches a method of spin forming a cylindrical workpiece with a mandrel (Title; Abstract) and further teaches flow forming the tubular wall (11) enlarges a length of the tubular wall, there are multiple forming rollers (20a, 20b) used in the flow forming process, and that the multiple forming rollers (20a, 20b) are offset radially and axially to each other during the flow forming process (Fig 5A, 5B; Col 6, Ln 55-64). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kerwin such that the process of flow forming enlarges a length of the tubular wall using multiple forming rollers wherein the multiple forming rollers are offset radially and axially to each other during the flow forming process as taught by Hamstra as additional rollers that are offset radially and axially to each other may gradually shape the workpiece without damaging it (see Hamstra, Col 6, Ln 57-60).
Regarding claim 24, Kerwin further teaches the non-cylindrical structure of the structuring mandrel (10) is present in the form of grooves (20a, 20b) (Fig 2; Col 3, Ln 24-27).
Regarding claim 25, Kerwin and Hamstra teach the method of claim 24 as discussed above but do not explicitly teach a depth of the grooves increases in an axial direction starting from an end of the structuring mandrel located at the valve head.
However, Kerwin teaches the grooves of the mandrel may have many forms and configurations (Col 5, Ln 13-15).
Applicant has not disclosed that the depth of the grooves solves any stated problem or is for any particular purpose. Moreover, it appears that the invention would perform equally well with the grooves at a different depth. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the depth of the grooves of the mandrel increase in the axial direction starting from an end of the structing mandrel located at the valve head because the shape and dimension of the grooves do not appear to provide any unexpected results.  
Regarding claims 26 and 29, Kerwin and Hamstra teach claim 16 as discussed above but do not explicitly disclose the non-cylindrical surface structure increase the surface of the structuring mandrel by 50% to 70%, compared to a circumferential surface of a circular cylinder with a diameter that is equivalent to an average diameter of the structure mandrel. 
Kerwin teaches the non-cylindrical surface structure can have many forms and configurations (Col 5, Ln 13-15).
Applicant has not disclosed that the increase surface area of 50-70% solves any stated problem or is for any particular purpose. Moreover, it appears that the invention would perform equally well with the non-cylindrical surface structure at any form or configuration. Accordingly, it would have been a matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the non-cylindrical surface structure increase the surface 50-70% because the increase of surface area does not appear to provide any unexpected results. 
Regarding claim 27, Kerwin and Hamstra teach claim 16 as discussed above but do not explicitly teach indentations are embossed into the tubular wall by the non-cylindrical surface structure of the structuring mandrel and extend to a depth corresponding to 10% to 30% of a total wall thickness of the tubular wall.
Kerwin teaches the non-cylindrical surface structure can have many forms and configurations (Col 5, Ln 13-15).
Applicant has not disclosed that the range of the depth of the embossed indentations solves any stated problem or is for any particular purpose. Moreover, it
appears that the invention would perform equally well with the non-cylindrical surface structure at any form or configuration. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the non-cylindrical surface structure emboss indentations into the tubular wall and extend to a depth corresponding to 10%-30% of a total wall thickness because the depth of the indentations does not appear to provide any unexpected results.
Regarding claim 28, Kerwin further teaches filling a cooling medium into the cavity; and closing the cavity (Col 4, Ln 1-4).
Regarding claim 30, Kerwin further teaches the cooling medium is sodium (Col 4, Ln 1-4).
Claims 17-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kerwin and Hamstra as applied to claim 16 above, and further in view of Morii (US 9,302,317 B2).
Regarding claim 17, Kerwin and Hamstra teach the method of claim 16 as discussed above but do not explicitly disclose the step of providing the preform with the valve head and the tubular wall surrounding the cylindrical cavity comprises: providing the preform as a bowl-shaped semi-finished product, wherein the semi-finished product has the tubular wall surrounding the cylindrical cavity of the semi-finished product and has a bottom section; and thereafter forming the valve head from the bottom section.
Morii teaches a method for producing a valve body of a hollow valve (Title; Abstract) and further teaches a step of providing the preform (10) with a valve head (12a) and a tubular wall (11) surrounding a cylindrical cavity (13) (Fig 1A; Col 7, Ln 1-7) comprises: 
providing the preform as a bowl-shaped semi-finished product (10), wherein the semi-finished product has the tubular wall (11) surrounding the cylindrical cavity (13) of the semi-finished product and has a bottom section (12a) (Fig 1A); and 
thereafter forming the valve head (12a) from the bottom section (Fig 1A; Col 7, Ln 1-7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kerwin and Hamstra such that providing the preform with a valve head and a tubular wall surrounding the cylindrical cavity comprises providing the preform as a bowl-shaped semi-finished product, wherein the semi-finished product has the tubular wall surrounding the cylindrical cavity of the semi-finished product and has a bottom section and thereafter forming the valve head from the bottom section as taught by Morii in order to gradually form the appropriate shape of the valve blank preform of Kerwin with a desired wall thickness (see Morii, Col 2, Ln 3-11).
Regarding claim 18, Kerwin further teaches the valve head (10a) is formed by forging (Col 3, Ln 5-7).
Regarding claim 21, Kerwin and Morii teaches limitations of claim 17 as discussed above.
Kerwin and Morii do not explicitly disclose three forming rollers are used in the flow forming process.
Hamstra teaches three forming rollers are used in the flow forming process (Fig 5A-5B; Col 6, Ln 60-64).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kerwin and Morii such that there are three forming rollers used in the flow forming process as taught by Hamstra in order to gradually shape the workpiece without damaging it (see Hamstra, Col 6, Ln 57-60). 
Regarding claim 22, Kerwin and Hamstra teach limitations of claim 16 as discussed above but do not explicitly disclose reducing an outer diameter of the tubular wall without using a mandrel.
Morii further teaches reducing an outer diameter of the tubular wall (11) without using a mandrel (Fig 1C; Col 7, Ln 44-46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kerwin and Hamstra such that an outer diameter of the tubular wall is reduced without using a mandrel as taught by Morii in order to achieve a predetermined wall thickness for the valve blank preform of Kerwin (see Morii, Col 2, Lns 3-11).
Regarding claim 23, Kerwin further teaches reducing an outer diameter of the tubular wall is reduced by swaging or necking (Col 3, Ln 49-53).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerwin, Hamstra, and Morii as applied to claim 17 above, and further in view of Morii (US 8,713,793 B2) hereinafter '793.
Regarding claim 19, Kerwin, Hamstra, and Morii teach the method of claim 17 as discussed above but do not explicitly teach wherein providing the bowl-shaped semi-finished product comprises: providing an at least partially cylindrical blank; and forming the bowl-shaped semi-finished product from the blank.
‘793 teaches a method for producing a sodium filled engine valve (Title; Abstract) and further teaches providing a bowl-shaped semi-finished product (12) comprises:
providing an at least partially cylindrical blank (M) (Fig 1; Col 3, Ln 5-7); and
forming the bowl-shaped semi-finished product (S12) from the blank (M) (Fig 1; Col 3, Ln 8-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kerwin, Hamstra, and Morii to provide an at least partially cylindrical blank and forming the bowl-shaped semi-finished product from the blank as taught by ‘793 in order to form the bowl-shaped semi-finished product from a most basic material stock piece.
Regarding claim 20, Kerwin, Hamstra, and Morii teach limitations of claim 19 as discussed above but do not explicitly disclose the bowl-shaped semi-finished product is formed by impact extrusion or forging.
‘793 teaches forming the bowl-shaped semi-finished product is executed by forging (Fig 1; Col 3, Ln 8-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kerwin, Hamstra, and Morii to form the bowl-shaped semi-finished product by forging as taught by ‘793 since parts manufactured by forging are stronger and require less material than other known manufacturing techniques (e.g. machining from a block).
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 19 April 2022, with respect to the rejection(s) of claim(s) 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a prior art rejection with a combination comprising a newly applied reference, Hamstra, to teach the amended limitation requiring the multiple forming rollers to be offset radially and axially to each other during the flow forming process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        

/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726